EXHIBIT 10.23

Execution Version

TRANCHE B SECURITY AGREEMENT

SECURITY AGREEMENT dated as of December 1, 2005 among Radnor Holdings
Corporation (the “Company”); WinCup Holdings, Inc., Radnor Chemical Corporation,
StyroChem U.S., Ltd., Radnor Delaware II, Inc., StyroChem Delaware, Inc., WinCup
Texas, Ltd., StyroChem GP, L.L.C., StyroChem LP, L.L.C., WinCup GP, L.L.C. and
WinCup LP, L.L.C. (together with the Company, the “Obligors”); and Tennenbaum
Capital Partners, LLC, as collateral agent (in such capacity, together with its
successors in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined below).

The Obligors, the other Guarantors party thereto, the Lenders party thereto and
Tennenbaum Capital Partners, LLC, as Agent, are parties to a Credit Agreement,
dated as of December 1, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for the extension of the Tranche B Loans referenced therein
(the “Tranche B Loans”) by the Company to the Lenders referenced therein in an
initial aggregate principal or face amount not exceeding $2,400,000, which
Tranche B Loans and all other Obligations (as defined in the Credit Agreement)
are guaranteed by certain of the Obligors and the other Guarantors referenced
therein.

To induce said Lenders to make the Tranche B Loans, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Obligor has agreed to grant a security interest in the
Tranche B Collateral (as hereinafter defined) as security for the Secured
Obligations (as hereinafter defined). Accordingly, the parties hereto agree as
follows:

Section 1. Definitions, Etc.

(a) Terms defined in the Credit Agreement are used herein as defined therein.

(b) The terms “Deposit Account”, “Equipment”, “Fixtures”, “Goods”, “Instrument”,
“Investment Property”, “New Debtor” and “Proceeds” have the respective meanings
assigned to such terms in Article 9 of the UCC. The term “Financial Assets”
shall have the meaning assigned to such term in Article 8 of the UCC.

(c) In addition, as used herein:

“Collateral Account” shall mean the Collateral Account under and as defined in
the Tranche A Security Agreement.

“Collateral Certificate” means an Officers’ Certificate of the Company
substantially in the form of Annex 3 (or any other form approved by the
Collateral Agent), completed and with the schedules and attachments contemplated
thereby. Each Collateral Certificate furnished to the Collateral Agent hereunder
shall comply with the requirements set forth in this Agreement.

“Environmental Laws” means any federal, state, local or foreign law, regulation,
license, permit, certificate, consent, order, approval or other authorization
applicable to the business operations of any Obligor or ownership or possession
of any Obligor’s properties or assets relating to protection of the environment
or hazardous or toxic substances or wastes, pollutants and contaminants.

 

SECURITY AGREEMENT



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length transaction, for cash, between a willing
seller and a willing buyer, neither of whom is under undue pressure or
compulsion to complete the transaction, as determined by the Company in a
commercially reasonable manner.

“Hazardous Materials” means those substances, wastes, pollutants or contaminants
that are regulated by or form the basis of liability under any Environmental
Laws.

“Material Adverse Effect” means a material adverse effect on the business,
assets, consolidated financial condition or results of operations or business
prospects of the Company and its Subsidiaries taken as a whole, or on the
ability of any Obligor to perform its obligations under the Credit Agreement,
any Tranche B Note or any Tranche B Collateral Document.

“Mooresville Excluded Equipment” means any Equipment acquired or constructed by
any Obligor after the date hereof with assets other than Tranche A Collateral or
Mortgaged Property or any proceeds thereof and initially located on WinCup
Holdings, Inc.’s leased property located at 314 Mooresville Boulevard,
Mooresville, NC.

“Mortgaged Property” means, collectively, all of the “Property” defined in each
of the Mortgages.

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

“New Equipment Collateral” means (a) the Equipment set forth on Part D of Annex
1 hereto, and (b) all Equipment (other than Mooresville Excluded Equipment and
Other Excluded Equipment) acquired or constructed by any Obligor after the date
hereof that is to become Collateral pursuant to Section 5(dd) of the Credit
Agreement, and in each case all Proceeds, products, substitutions and
replacements therefor and thereof and accessions thereto and, to the extent
related to any New Equipment Collateral, all warranties, service or repair
contracts, books, manuals, operations or users guides, correspondence, files,
records, invoices, ledger sheets, ledger cards, files, computer software (owned
by any Obligor or in which it has an interest), computer programs, tapes, disks
and other papers; provided that the Obligors shall use not less than $18 million
to purchase or manufacture New Equipment Collateral between June 30, 2005 and
December 31, 2006, of which no more than $8 million may be manufactured by the
Company and its Subsidiaries.

“Original Real Property” means any real property owned or leased by any Obligor
on the date hereof and described in Schedule B to the Perfection Certificate
delivered on the date hereof.

“Other Excluded Equipment” means any Equipment acquired or constructed after the
date hereof with assets other than the Collateral or Mortgaged Property or any
proceeds thereof and initially located on any real property other than Original
Real Property.

“Perfection Certificate” means an Officers’ Certificate of the Company
substantially in the form of Annex 2 (or any other form approved by the
Collateral Agent), completed and with the schedules and attachments contemplated
thereby. Each Perfection Certificate furnished to the Collateral Agent hereunder
shall comply with the requirements set forth in this Agreement.

“Secured Obligations” means, collectively, (a) in the case of the Company, the
principal of, Prepayment Premium, if any, and interest on, the Tranche B Loans
and all other amounts

 

SECURITY AGREEMENT

- 2 -



--------------------------------------------------------------------------------

whatsoever now or hereafter from time to time owing by the Company to the
Secured Parties, or any of them, under the Credit Agreement, the Tranche B Notes
or any Tranche B Collateral Document, (b) in the case of the other Obligors, the
obligations of said Obligors in respect of the Guarantees and all other amounts
whatsoever now or hereafter from time to time owing by said Obligors to the
Secured Parties, or any of them, under the Credit Agreement or any Tranche B
Collateral Document, and (c) all other Obligations, except, in each case, the
principal of, prepayment premium, if any, and interest on, the Tranche A Loans
and the Guarantees of payment thereof.

“Secured Parties” means, collectively, the Lenders holding (and the beneficial
owners of any interest in) the Tranche B Loans, the Agent and the Collateral
Agent.

“Tranche A Collateral” has the meaning assigned to such term in Section 3.

“Tranche A Secured Parties” means the Secured Parties under and as defined in
the Tranche A Security Agreement.

“Tranche A Security Agreement” means that certain Tranche A Security Agreement
of even date herewith, by and among the Obligors and the Collateral Agent as
Collateral Agent for the Tranche A Lenders.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Waiver and Access Rights Agreement” means a waiver by a landlord, in the case
of real property leased by an Obligor, or by a mortgagee, in the case of real
property owned by an Obligor that is mortgaged to a Person other than the
Collateral Agent, waiving any lien arising by statute, contract or otherwise, to
the Collateral located on the premises and providing access for the Collateral
Agent onto the premises, each in a form substantially similar to the “Landlord
Waivers” and “Mortgagee Waivers” in effect on the date hereof and heretofore
delivered for the benefit of the Collateral Agent and described in Schedule B to
the Perfection Certificate delivered on the date hereof or otherwise in form and
substance satisfactory to the Collateral Agent.

(d) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement.

Section 2. Representations and Warranties. Each Obligor represents and warrants
to the Secured Parties that:

(a) Organization; Powers. Each of the Obligors has been duly incorporated or
organized and is validly existing as a corporation, limited liability company or
limited partnership in good

 

SECURITY AGREEMENT

- 3 -



--------------------------------------------------------------------------------

standing or similar status under the laws of the jurisdiction of its
incorporation or formation, with power and authority to own its properties and
to conduct its business as now conducted and to enter into and perform its
obligations under the Tranche B Collateral Documents to which it is a party and
has been duly qualified as a foreign corporation, limited liability company or
limited partnership for the transaction of business and is in good standing or
similar status under the laws of each other jurisdiction in which it owns or
leases property, or conducts any business, so as to require such qualification,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect.

(b) Authorization; Enforceability. Each Tranche B Collateral Document has been
duly authorized by each Obligor party thereto and constitutes a legal, valid and
binding agreement of such Obligor, enforceable against such Obligor in
accordance with its terms, except as (i) may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or fraudulent
transfer or other similar laws relating to or affecting creditors’ rights
generally and (ii) such enforceability is subject to general principles of
equity regardless of whether such enforceability is considered in a proceeding
in equity or at law.

(c) Governmental Approvals; No Conflicts. The execution, delivery and
performance of the Tranche B Collateral Documents by each Obligor party thereto,
and the consummation by such Obligor of the transactions contemplated thereby,
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, bank loan or credit agreement, lease or other agreement or
instrument to which such Obligor is a party or by which such Obligor is bound or
to which any of the property or assets of such Obligor is subject, or any
federal, state, local or foreign statute or any order, rule or regulation of any
federal, state, local or foreign court or governmental agency or body having
jurisdiction over such Obligor or any of its properties; (ii) result in any
violation of the provisions of the charter, including any Certificate of
Incorporation or Articles of Incorporation or By-laws (or other organizational
or governing documents), in each case as amended, of such Obligor; (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of such Obligor, except pursuant to or as contemplated by the
terms of the Credit Agreement or the Collateral Documents, or (iv) constitute a
default under any ordinance, license or permit, except, in the case of the
events specified in clauses (i), (iii) and (iv) above, for such conflicts,
violations or defaults which would not reasonably be expected to have a Material
Adverse Effect. No consent, approval, authorization, order, registration or
qualification of or with any federal, state, local or foreign court or
governmental agency or body is required for the execution, delivery and
performance by each Obligor of the Tranche B Collateral Documents to which they
are or will be a party or for the consummation by such Obligor of the
transactions contemplated thereby, except for the filing of the financing
statements contemplated hereby. Each of the Obligors has full power and
authority to enter into and perform its obligations under the Tranche B
Collateral Documents to which it is or will be a party.

(d) Disclosure. None of the reports, appraisals, searches, certificates or other
information furnished by or on behalf of the Company to the Collateral Agent or
the Lenders in connection with the Tranche B Collateral or any of the Tranche B
Collateral Documents or delivered hereunder (as modified or supplemented by
other information so furnished) is untrue in any material respect.

(e) Title and Priority. All of the New Equipment Collateral owned by the
Obligors on the date hereof is located on the Original Real Property and all of
the New Equipment Collateral located on the Original Real Property on the date
hereof is owned by one or more Obligors. Each Obligor is the sole beneficial
owner of the Tranche B Collateral in which it purports to grant a

 

SECURITY AGREEMENT

- 4 -



--------------------------------------------------------------------------------

security interest hereunder and no Lien exists upon such Tranche B Collateral,
except for Liens on the New Equipment Collateral granted to the Collateral Agent
for the benefit of the Tranche A Secured Parties and Liens permitted under
Section 5(r) of the Credit Agreement. The security interest created hereunder
constitutes a valid, first priority perfected purchase money security interest
in the Tranche B Collateral in which such Obligor purports to grant a security
interest hereunder (except, in the case of perfection and priority, in respect
of Motor Vehicles subject to a certificate of title statute), subject to no
equal or prior Lien except as permitted by said Section 5(r).

(f) Perfection Certificate, Filing Information, Etc.

(i) Perfection Certificate. A Perfection Certificate has been duly prepared,
completed and executed and delivered to the Collateral Agent, and the
information set forth therein is correct and complete in all material respects
as of the date hereof.

(ii) Names and Identifying Information. As of the date hereof, set forth in
Schedule A to the Perfection Certificate delivered on the date hereof are for
each Obligor the (i) full and correct legal name, (ii) type of organization
(including any change in the identity or corporate structure within the past
five years), (iii) jurisdiction of organization, (iv) Federal taxpayer
identification number, (v) place of business(es) and (vi) former legal name(s)
within the last five years of each Obligor.

(iii) Real Property and Locations of Tranche B Collateral. Set forth in Schedule
B to the Perfection Certificate delivered on the date hereof is a list of all of
the real property interests (including in respect of leased property) held by
the Obligors as of the date hereof, indicating in each case (i) the description
of the location of the respective property, (ii) whether the respective property
is owned or leased, (iii) the identity of the owner or lessee of the respective
property, (iv) whether the respective property is subject to the Lien of a
Mortgage, (v) the filing office in which each Mortgage must be filed or recorded
in order for the Collateral Agent to obtain a perfected security interest
therein and (vi) either (A) a description of the relevant Mortgage, if
applicable, (B) if the respective property is owned by any Obligor and not
subject to the Lien of a Mortgage, that the respective property is subject to no
Lien other than Permitted Liens, (C) that the Collateral Agent has received a
Waiver and Access Rights Agreement with respect to such property that is
currently in full force and effect (together with a description of such Waiver
and Access Rights Agreement) or (D) that no Tranche B Collateral is located on
the respective property.

(iv) Motor Vehicles. As of the date hereof, none of the Tranche B Collateral
consists of Motor Vehicles subject to a certificate of title statute.

(v) Filing Information.

(a) Uniform Commercial Code financing statements have been prepared for filing
in the applicable Uniform Commercial Code filing office and, in the case of
fixture filings, the applicable County recorder’s office in each jurisdiction
identified with respect to each Obligor in Part A of Schedule E to the
Perfection Certificate delivered on the date hereof.

(b) Part A of Schedule E to the Perfection Certificate delivered on the date
hereof correctly sets forth for each Obligor (i) the financing statements

 

SECURITY AGREEMENT

- 5 -



--------------------------------------------------------------------------------

and fixture filings required under the terms of this Agreement and (ii) the
respective filing or recorder’s offices for such financing statements and
fixture filings, as the case may be. Except for (i) the financing statements and
fixture filings as to which amendments, termination statements and fixture
filing terminations described in Part B of Schedule E to the Perfection
Certificate delivered on the date hereof are to be filed by the Obligors and
(ii) the financing statements and fixture filings described in Part C of
Schedule E to the Perfection Certificate delivered on the date hereof that cover
property subject to Liens permitted by Section 5(r) of the Credit Agreement,
there are no financing statements or fixture filings with respect to any of the
Tranche B Collateral that are effective and currently on file except for those
in favor of the Collateral Agent and set forth in Part A of Schedule E to the
Perfection Certificate delivered on the date hereof.

(g) Real Property, Etc. Each of the Obligors has good title to, or a valid
leasehold interest in, all of its real property material to its business,
subject only to Liens permitted by Section 5(r) of the Credit Agreement and
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(h) Environmental. Except as set forth in Schedule 2(z) to the Credit Agreement,
(i) to the knowledge of the Obligors, each of the Obligors is in compliance with
all Environmental Laws, except to the extent that failure to comply with such
Environmental Laws would not reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect, (ii) none of the Obligors is the
subject of any pending or, to the best knowledge of the Company, threatened
federal, state, local or foreign investigation evaluating whether any remedial
action by any of the Obligors is needed to respond to a release of any Hazardous
Materials into the environment, resulting from the business operations of any of
the Obligors or ownership or possession of any of their properties or assets or
is in contravention of any Environmental Law that the would reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, and (iii) none of the Obligors has received any written notice or claim,
nor are there pending or, to the knowledge of the Company, threatened, lawsuits
or governmental proceedings against them, with respect to violations of or
liabilities under any Environmental Law or in connection with any release of any
Hazardous Material into the environment that would reasonably be expected to
result in a Material Adverse Effect.

(i) Changes in Circumstances. Each Obligor has not (i) within the period of four
months prior to the date hereof, changed its location (as defined in
Section 9-307 of the UCC), (ii) except as specified in the Schedule A to the
Perfection Certificate delivered on the date hereof, heretofore changed its
name, or (iii) heretofore become a New Debtor with respect to a currently
effective security agreement covering any of the Tranche B Collateral previously
entered into by any other Person.

(j) [Intentionally Omitted]

(k) New Equipment Collateral. As of the date hereof, the aggregate Fair Market
Value of the New Equipment Collateral is not less than $2,400,000.

(l) Patents. As of the date hereof, there are no patents or patent applications
owned by any Obligor that are necessary or required to operate or sell, dispose
or otherwise transfer any of the Tranche B Collateral, nor does the use by any
Obligor of any of the Tranche B Collateral

 

SECURITY AGREEMENT

- 6 -



--------------------------------------------------------------------------------

violate or infringe upon any patent or patent application of any other Person or
require any payment by any Obligor (whether as licensee or otherwise) in respect
of any such patent or patent application.

Section 3. Tranche B Collateral. As collateral security for the prompt payment
or performance in full when due, whether at stated maturity, by acceleration or
otherwise, (including without limitation the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(c) of
the Bankruptcy Code) of the Secured Obligations, whether now existing or
hereafter from time to time arising, each Obligor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties as hereinafter
provided, a purchase money security interest in all of such Obligor’s right,
title and interest in, to and under the following property and assets, and
whether (except as expressly provided in the proviso in this Section 3) now
owned by such Obligor or hereafter acquired and whether now existing or
hereafter coming into existence (all of the property and assets described in
this Section 3 being collectively referred to herein as the “Tranche B
Collateral”):

(a) all New Equipment Collateral;

(b) the Collateral Account and all Financial Assets and other property and
balances credited thereto to the extent such Financial Assets and other property
and balances represent proceeds of any New Equipment Collateral;

(c) all Qualified Consideration received by any Obligor pursuant to Section 5(o)
of the Credit Agreement in respect of any disposition of New Equipment
Collateral, including any notes or Instruments with respect thereto; and

(d) all Proceeds, products, substitutions and replacements of and to any of the
Tranche B Collateral (including Proceeds) and, to the extent related to any
Tranche B Collateral, all warranties, service or repair contracts, books,
manuals, operations or users guides, correspondence, files, records, invoices,
ledger sheets, ledger cards, files, computer software (owned by any Obligor or
in which it has an interest), computer programs, tapes, disks and other papers;

PROVIDED that the definition of “Tranche B Collateral” shall not include (I) any
Proceeds from dispositions contemplated by Section 5.11(d), unless and until any
such Proceeds are used to purchase Specified Collateral Assets, which Specified
Collateral Assets shall be included in the definition of “Tranche B Collateral”;
and (II) any Fixtures constituting doors, wiring, heating, ventilating, air
conditioning, sprinkler, plumbing, irrigating, elevators or escalators or other
similar Fixtures used solely in the operation of buildings erected on land as
leasable commercial real property; and

NOTWITHSTANDING anything herein to the contrary, any Equipment acquired or
constructed after the date hereof (but excluding the equipment described in
clause (II) above) located on any Original Real Property shall be presumed to be
part of the “Tranche B Collateral” unless the Company shall have certified that
such Equipment is Mooresville Excluded Equipment or Other Excluded Equipment
pursuant to a Collateral Certificate delivered to the Collateral Agent.

Section 4. Cash Proceeds of Tranche B Collateral.

(a) Collateral Account. Each Obligor agrees to deposit into the Collateral
Account from time to time the proceeds of any of the Tranche B Collateral
consisting of Investment Property, Financial Assets and cash (including in
respect of Asset Sales contemplated by Section 5(o) of the Credit Agreement and
in respect of Events of Loss contemplated by Section 5(w) of the Credit
Agreement)

 

SECURITY AGREEMENT

- 7 -



--------------------------------------------------------------------------------

required to be delivered to the Collateral Agent pursuant to said Sections 5(o)
and 5(w). The balance from time to time in the Collateral Account shall not
constitute payment of the Secured Obligations until applied as hereinafter
provided. Until so deposited, all such Proceeds shall be held in trust by such
Obligor for and as the property of the Collateral Agent and shall not be
commingled with any other funds or property of such Obligor.

(b) Withdrawals. The balance from time to time in the Collateral Account shall
be subject to withdrawal only as provided in this paragraph (b). If the Company
has opted to (i) make an investment in Specified Collateral Assets of any
Obligor or make an Asset Sale Offer for the Loans pursuant to Section 5(o) of
the Credit Agreement or (ii) reinvest Net Loss Proceeds in the rebuilding,
repair, replacement or construction of improvements to property or make an Event
of Loss Offer for the Loans pursuant to Section 5(w) of the Credit Agreement,
and subject to the satisfaction of the conditions set forth in Section 5.12(e)
hereof, the applicable amount held in the Collateral Account shall be applied by
the Collateral Agent towards such investment or offer, as the case may be, and
such amount shall be advanced to the Company by the Collateral Agent.
Notwithstanding anything herein to the contrary, at any time following the
occurrence and during the continuance of an Event of Default (and irrespective
of whether any investment as contemplated in the previous sentence is in
progress), the Collateral Agent may (and, if instructed by the Required Lenders,
shall) in its (or their) discretion apply or cause to be applied the balance
from time to time outstanding to the credit of the Collateral Account to the
payment of the Secured Obligations in the manner specified in Section 5.08
hereof.

(c) Investment of Balance in Collateral Account. The cash balance outstanding to
the credit of the Collateral Account shall be invested from time to time in such
Cash Equivalents as the Company (or, after the occurrence and during the
continuance of an Event of Default, the Collateral Agent) shall determine, which
Cash Equivalents shall be held in the name and be under the control of the
Collateral Agent (and credited to the Collateral Account), provided that at any
time after the occurrence and during the continuance of an Event of Default, the
Collateral Agent may (and, if instructed by the Required Lenders, shall) in its
(or their) discretion at any time and from time to time elect to liquidate any
such Cash Equivalents and to apply or cause to be applied the proceeds thereof
to the payment of the Secured Obligations in the manner specified in
Section 5.08 hereof.

Section 5. Further Assurances; Remedies. In furtherance of the grant of the
security interest hereunder, the Obligors hereby agree with the Collateral Agent
for the benefit of the Secured Parties as follows:

5.01 Delivery and Other Perfection; Further Assurances. Each Obligor shall:

(a) give, execute, deliver, file, record, authorize or obtain all such financing
statements, fixture filings, notices, instruments, documents, agreements or
consents or other papers, and take all such other actions, as may be necessary
or (in the reasonable judgment of the Collateral Agent) desirable to create,
maintain, preserve, perfect or validate the security interest created hereunder
or to enable the Collateral Agent to exercise and enforce its rights hereunder
with respect to such security interest (including (i) delivering to the
Collateral Agent any and all Instruments constituting part of the Tranche B
Collateral, endorsed and/or accompanied by such instruments of assignment and
transfer in form and substance as the Collateral Agent may request,
(ii) executing and delivering and, subject to the execution thereof by the
Collateral Agent, causing to be filed such continuation statements, and do such
other acts and things, as may be reasonably necessary to maintain the perfection
of the security interest created hereunder, (iii) paying any fees and taxes
required in connection with the execution and delivery of this Agreement, the
grant of the security interest created hereunder and the filing of any financing
statements, fixture filings or other documents in connection herewith or
therewith and (iv)

 

SECURITY AGREEMENT

- 8 -



--------------------------------------------------------------------------------

delivering to the Collateral Agent such Uniform Commercial Code amendments
(including fixture filing amendments) and such other documentation as shall be
necessary or as the Collateral Agent shall reasonably request in order to
create, maintain, preserve, perfect or validate the security interest created
hereunder with respect to any of the changes set forth on Schedule D in any
Perfection Certificate delivered hereunder);

(b) keep full and accurate books and records relating to the Tranche B
Collateral, and stamp or otherwise mark such books and records in such manner as
the Collateral Agent may reasonably require in order to reflect the security
interests created hereunder;

(c) take any and all actions necessary to defend title to the Tranche B
Collateral against all persons and to defend the security interest created
hereunder and the priority thereof against any Lien not expressly permitted by
Section 5(r) of the Credit Agreement;

(d) permit representatives of the Collateral Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Tranche B Collateral, and permit
representatives of the Collateral Agent to be present at such Obligor’s place of
business to receive copies of all communications and remittances relating to the
Tranche B Collateral, and forward copies of any notices or communications
received by such Obligor with respect to the Tranche B Collateral, all in such
manner as the Collateral Agent may require; and

(e) from time to time upon the written request of the Collateral Agent, execute
and deliver such further documents and do such other acts and things as the
Collateral Agent may reasonably request in order fully to effect the purposes of
this Agreement.

5.02 Other Financing Statements and Liens. Except in respect of Liens expressly
permitted under Section 5(r) of the Credit Agreement and except for Liens on the
New Equipment Collateral granted to the Collateral Agent for the benefit of the
Tranche A Secured Parties, no Obligor shall (a) file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement, fixture filing or like instrument with respect to any of
the Tranche B Collateral in which the Collateral Agent is not named as the sole
secured party for the benefit of the Secured Parties, or (b) cause or permit any
Person other than the Collateral Agent to have “control” (as defined in Sections
8-106 and 9-104 of the UCC) of the Collateral Account.

5.03 Preservation of Rights. No Secured Party shall be required to take steps
necessary to preserve any rights against prior parties to any of the Tranche B
Collateral.

5.04 Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:

(a) each Obligor shall, at the request of the Collateral Agent, assemble the
Tranche B Collateral owned by it at such place or places, reasonably convenient
to both the Collateral Agent and such Obligor, as are designated in its request,
and, subject to any applicable Waiver and Access Rights Agreement, shall permit
the Collateral Agent or any of its representatives to use any of its lifts,
hoists, trucks and other facilities or equipment (whether owned or leased) for
handling or removing the Tranche B Collateral;

(b) the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Tranche B Collateral and may extend the
time of payment,

 

SECURITY AGREEMENT

- 9 -



--------------------------------------------------------------------------------

arrange for payment in installments, or otherwise modify the terms of, any of
the Tranche B Collateral;

(c) the Collateral Agent shall have all of the rights and remedies with respect
to the Tranche B Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Tranche B
Collateral as if the Collateral Agent were the sole and absolute owner thereof
(and each Obligor agrees to take all such action as may be appropriate to give
effect to such right);

(d) the Collateral Agent in its discretion may, in its name or in the name of
the Obligors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Tranche B Collateral, but shall be under no obligation to do so;

(e) subject to any applicable Waiver and Access Rights Agreement, the Collateral
Agent shall have a right of ingress and egress to the locations where the
Tranche B Collateral is located, and may proceed over and through any Obligor’s
owned or leased properties; and

(f) the Collateral Agent may, upon 10 days’ prior written notice to the Obligors
of the time and place, with respect to the Tranche B Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Collateral Agent, the other Secured Parties or any of their
respective agents, sell, lease, assign or otherwise dispose of all or any part
of such Tranche B Collateral, at such place or places as the Collateral Agent
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and any Secured Party or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Tranche B
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of the Obligors, any such demand, notice and right or
equity being hereby expressly waived and released (except as otherwise required
by applicable law). The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section 5.04 shall be applied in the manner specified in Section 5.08.

5.05 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Tranche B Collateral pursuant to Section 5.04 are insufficient to cover
the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Obligors shall remain liable for any deficiency.

 

SECURITY AGREEMENT

- 10 -



--------------------------------------------------------------------------------

5.06 Locations; Names. Without at least 20 days’ prior written notice to the
Collateral Agent, no Obligor shall change its location or change its name from
the name shown as its current legal name in Schedule A to the most recently
delivered Perfection Certificate.

5.07 Private Sale. None of the Secured Parties shall incur any liability as a
result of the sale of the Tranche B Collateral, or any part thereof, at any
private sale pursuant to Section 5.04 conducted in a commercially reasonable
manner. Each Obligor hereby waives any claims against any Secured Party arising
by reason of the fact that the price at which the Tranche B Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale or was less than the aggregate amount of the Secured
Obligations, even if the Collateral Agent accepts the first offer received and
does not offer the Tranche B Collateral to more than one offeree.

5.08 Application of Proceeds. Except as otherwise herein expressly provided, the
Proceeds of any collection, sale or other realization of all or any part of the
Tranche B Collateral pursuant hereto or any other Tranche B Collateral Document,
and any other cash at the time held by the Collateral Agent under Section 4 or
this Section 5, shall be applied by the Collateral Agent pursuant to
Section 17(d) of the Credit Agreement.

5.09 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default the Collateral Agent is hereby appointed the attorney-in-fact of each
Obligor for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest.

5.10 Perfection. Each Obligor hereby authorizes the Collateral Agent to file,
and to have filed prior to the date hereof, one or more financing statements and
fixture filings in respect of such Obligor as debtor in such filing offices in
such jurisdictions with which such a filing is (a) required to perfect the
security interest created hereunder by such Obligor or (b) reasonably desirable
(in the Collateral Agent’s discretion) to give notice of the security interest
created hereunder by such Obligor, in each case containing a description of the
Tranche B Collateral in substantially the form set forth in Annex 4.

5.11 Termination; Partial Release; Uniform Commercial Code Amendments.

(a) Full Termination. When all Secured Obligations shall have been paid in full,
(i) this Agreement shall terminate, (ii) upon the written request of the
Company, the Collateral Agent shall forthwith cause to be assigned, transferred
and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Tranche B Collateral and money received
in respect thereof, to or on the order of the respective Obligor, and (iii) upon
the written request of the Company, the Collateral Agent shall also execute and
deliver to the respective Obligor upon such termination such Uniform Commercial
Code termination statements and such other documentation as shall be reasonably
requested by the respective Obligor to effect the termination and release of the
Liens on the Tranche B Collateral.

(b) Asset Sale Release. The Collateral Agent shall release any Lien covering any
Tranche B Collateral that has been disposed of pursuant to Section 5(o) of the
Credit Agreement (including in respect of any Tranche B Collateral owned by any
Obligor whose Equity Interests have been disposed of pursuant to said
Section 5(o)) and shall execute and deliver to the Company (or its designee)
such documents and instruments prepared by the Company and

 

SECURITY AGREEMENT

- 11 -



--------------------------------------------------------------------------------

delivered to the Collateral Agent pursuant to clause (iii) below that are
reasonably required to effect or evidence such release, without any recourse or
warranty or representation whatsoever, provided that each of the following
actions shall have been performed to the satisfaction of the Collateral Agent as
a condition to such release:

(i) prior to or concurrently with any such release the Company shall have
(a) deposited the Proceeds of such Tranche B Collateral consisting of Investment
Property, Financial Assets and cash into the Collateral Account pursuant to
Section 4 to be applied as provided in Section 5(o) of the Credit Agreement and
(b) delivered to the Collateral Agent any Instruments constituting part of such
Proceeds, endorsed and/or accompanied by such instruments of assignment and
transfer in form and substance as the Collateral Agent may request;

(ii) the Collateral Agent shall have received a Collateral Certificate with
respect to such released Tranche B Collateral; and

(iii) the Collateral Agent shall have received from the Company such Uniform
Commercial Code amendments (including fixture filing amendments) and such other
documentation as the Company shall reasonably request in order to release the
Lien created hereunder in the Tranche B Collateral set forth in the attachment
to the Collateral Certificate delivered in clause (ii) above.

(c) [Intentionally Omitted]

(d) Non-Asset Sale Dispositions. The Collateral Agent shall release any Lien
covering any Tranche B Collateral that has been disposed of pursuant to a
transaction not constituting an Asset Sale and certified as such pursuant to the
definition of “Asset Sale” in the Credit Agreement and shall execute and deliver
to the Company (or its designee) such documents and instruments prepared by the
Company and delivered to the Collateral Agent pursuant to clause (ii) below that
are reasonably required to effect or evidence such release, without any recourse
or warranty or representation whatsoever, provided that each of the following
actions shall have been performed to the satisfaction of the Collateral Agent as
a condition to such release:

(i) the Collateral Agent shall have received a Collateral Certificate with
respect to such released Tranche B Collateral; and

(ii) the Collateral Agent shall have received from the Company such Uniform
Commercial Code amendments as the Company shall reasonably request in order to
release the Lien created hereunder in the Tranche B Collateral set forth in the
attachment to the Collateral Certificate delivered in clause (i) above.

(e) General Releases. The Collateral Agent shall release any Lien covering any
Tranche B Collateral that has been disposed of pursuant to a transaction not
described in the foregoing clauses (a) through (d) and permitted by the Required
Lenders pursuant to Section 14(a) of the Credit Agreement in the manner
requested by the Company and approved by the Required Lenders.

5.12 Special Provisions Relating to Tranche B Collateral.

(a) Location of Tranche B Collateral.

 

SECURITY AGREEMENT

- 12 -



--------------------------------------------------------------------------------

(i) No Obligor shall move or relocate any of the Tranche B Collateral to any
real property that is not Original Real Property, unless:

(a) with respect to such real property (x) unless such real property is owned by
any Obligor and subject to no Lien other than Permitted Liens or Liens in favor
of the Secured Parties, the Collateral Agent shall have received a Waiver and
Access Rights Agreement, which Waiver and Access Rights Agreement shall be in
full force and effect and (y) a fixture filing in favor of the Collateral Agent
shall have been made; and

(b) the Collateral Agent shall have received a Collateral Certificate with
respect to such moved or relocated Tranche B Collateral.

(ii) Each Obligor agrees that it will maintain any and all Equipment
constituting Tranche B Collateral on real property located in the United States
of America and with respect to which a fixture filing in favor of the Collateral
Agent has been made and either:

(a) such real property is subject to no Lien other than Permitted Liens or Liens
in favor of the Secured Parties, or

(b) with respect to such real property the Collateral Agent shall have received
a Waiver and Access Rights Agreement, which Waiver and Access Rights Agreement
shall be in full force and effect.

(iii) No Obligor shall sell, lease, convey, transfer or otherwise dispose any of
the Tranche B Collateral to any Guarantor that is not also an Obligor.

(b) Motor Vehicles. If on any date (the “Motor Vehicles Perfection Date”) the
aggregate Fair Market Value of Tranche B Collateral consisting of Motor Vehicles
subject to a certificate of title statute exceeds $450,000, the Company shall,
within 30 days of the Motor Vehicles Perfection Date, deliver (or cause to be
delivered) to the Collateral Agent originals of the certificates of title or
ownership for all such Motor Vehicles with the Collateral Agent listed as
lienholder and take such other action as is necessary or as the Collateral Agent
shall deem appropriate to perfect the security interest created hereunder in all
such Motor Vehicles. With respect to any Motor Vehicles subject to a certificate
of title that shall become part of the Tranche B Collateral after the Motor
Vehicles Perfection Date, the Company shall, within 30 days of the date such
Motor Vehicles become part of the Tranche B Collateral, deliver (or cause to be
delivered) to the Collateral Agent originals of the certificates of title or
ownership for all such Motor Vehicles with the Collateral Agent listed as
lienholder and take such other action as is necessary or as the Collateral Agent
shall deem appropriate to perfect the security interest created hereunder in all
such Motor Vehicles.

(c) Amendments and Terminations. The Company shall, within 10 days after the
date hereof, cause to be filed all of the amendments, termination statements and
fixture filing terminations described in Part B of Schedule E to the Perfection
Certificate delivered on the date hereof.

 

SECURITY AGREEMENT

- 13 -



--------------------------------------------------------------------------------

(d) Perfection Certificate. The Company shall deliver a Perfection Certificate
to the Collateral Agent in the following circumstances:

(i) on the date hereof and annually together with the Officers’ Certificate
required to be delivered with the annual financial statements of the Company and
its Subsidiaries pursuant to Section 5(g) of the Credit Agreement, dated the
date of each such delivery; and

(ii) on any other date in the discretion of the Company.

(e) New Tranche B Collateral Notwithstanding anything herein or in the Credit
Agreement to the contrary, no Obligor shall be permitted to make an investment
in Specified Collateral Assets of any Obligor pursuant to Section 5(o) of the
Credit Agreement or reinvest Net Loss Proceeds in the rebuilding, repair,
replacement or construction of improvements to property pursuant to Section 5(w)
of the Credit Agreement unless each of the following actions shall have been
performed to the satisfaction of the Collateral Agent:

(i) the Collateral Agent shall have received a Collateral Certificate with
respect to such investment or reinvestment at least 10 Business Days prior to
the date of such investment or reinvestment; and

(ii) upon the reasonable request of the Collateral Agent, the Company shall have
delivered to the Collateral Agent, at least 10 Business Days prior to the date
of such investment or reinvestment, Uniform Commercial Code amendments for
recordation in the appropriate filing or recordation offices set forth in the
most recently delivered Perfection Certificate.

(f) Excluded Equipment Further Assurances. In connection with any acquisition or
disposition of any Mooresville Excluded Equipment or any Other Excluded
Equipment by any Obligor, upon the reasonable request of the Company, and
provided that the Company shall have delivered a Collateral Certificate to the
Collateral Agent with respect to such Mooresville Excluded Equipment or Other
Excluded Equipment, the Collateral Agent shall execute and deliver to the
Company (or its designee) such Uniform Commercial Code Amendments prepared by
the Company and delivered to the Collateral Agent as the Company shall
reasonably request reflecting that such Mooresville Excluded Equipment or Other
Excluded Equipment, as the case may be, that is set forth in such Collateral
Certificate is not subject to the Lien created hereunder.

(g) New Equipment Collateral.

(i) On or prior to the date of the acquisition or completion of manufacture, as
applicable, of any New Equipment Collateral, the Company shall provide to the
Collateral Agent Uniform Commercial Code amendments, to the extent such New
Equipment Collateral is not already covered by a prior Uniform Commercial Code
filing in favor of the Collateral Agent for the benefit of the Secured Parties,
for recordation in the appropriate filing or recordation offices set forth in
the most recently delivered Perfection Certificate.

(ii) The Company shall deliver to the Collateral Agent a Collateral Certificate
with respect to any newly manufactured or acquired New Equipment Collateral
(A) not more than 30 days after the end of any calendar month up to and
including December 2006 and (B) not more than 45 days after the end of any
fiscal quarter thereafter in which any New Equipment Collateral is acquired or
manufactured.

 

SECURITY AGREEMENT

- 14 -



--------------------------------------------------------------------------------

(iii) The Company shall cause the aggregate Fair Market Value of the New
Equipment Collateral to be greater than $3,000,000 at all times after
December 31, 2006.

(h) Patents. Each Obligor agrees that it shall not file any patents or patent
applications with respect to any trade secrets, know-how or proprietary
knowledge of any Obligor necessary or required to operate or sell, dispose or
otherwise transfer any of the Tranche B Collateral unless, prior to any such
filing and at all times thereafter, there shall be in effect a legal, valid and
binding, irrevocable and non-exclusive license agreement in favor of the
Collateral Agent with respect to any such patent or patent application that
(i) is perpetual and binding on such Obligor and all other future owners of such
patent or patent application, (ii) provides for the Collateral Agent to have
royalty-free use of any such patent or patent application, and (iii) is
assignable by the Collateral Agent without consent of the owner of such patent
or patent application to any assignee of the Collateral Agent or the Tranche B
Collateral.

(i) Environmental.

(i) The Obligors shall ensure that all real property owned or occupied by the
Obligors remains in compliance in all material respects with all Environmental
Laws and they will not place or permit to be placed any Hazardous Materials on
any such property except as not prohibited by applicable law or appropriate
governmental authorities.

(ii) The Obligors will establish and maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws which system shall
include periodic reviews of such compliance.

(iii) Promptly upon the written request of the Collateral Agent from time to
time, the Company shall provide the Collateral Agent, at the Company’s expense,
with an environmental site assessment or environmental audit report prepared by
an environmental engineering firm acceptable in the reasonable opinion of the
Collateral Agent, to assess with a reasonable degree of certainty the existence
of a Hazardous Discharge and the potential costs in connection with abatement,
cleanup and removal of any Hazardous Materials found on, under, at or within any
real property owned or occupied by any Obligor. Any report or investigation of
such Hazardous Material proposed and acceptable to an appropriate governmental
authority that is charged to oversee the clean-up of such Hazardous Material
shall be acceptable to the Collateral Agent. If such estimates, either
individually or in the aggregate, exceed $100,000, the Collateral Agent shall
have the right to require the Company to post a bond, letter of credit or other
security reasonably satisfactory to the Collateral Agent to secure payment of
these costs and expenses.

(iv) Each Obligor shall defend and indemnify the Collateral Agent and hold the
Collateral Agent and its employees, agents, directors and officers harmless from
and against all loss, liability, damage and expense, claims, costs, fines and
penalties, including attorney’s fees, suffered or incurred by the Collateral
Agent under or on account of any Environmental Laws, including the assertion of
any Lien thereunder, with respect to any Hazardous Material, if the same
originates or emerges from any real property owned or occupied by such Obligor
or any contiguous real estate, except to the extent such loss, liability, damage
and expense is attributable to any Hazardous Material resulting from actions on
the part of the Collateral Agent. The Obligors’ obligations and the
indemnifications hereunder shall survive the termination of this Agreement.

 

SECURITY AGREEMENT

- 15 -



--------------------------------------------------------------------------------

(v) For purposes of this clause (i), all references to any real property owned
or occupied by any Obligor shall be deemed to include all of such Obligor’s
right, title and interest in and to its owned and leased premises.

Section 6. Miscellaneous.

6.01 Notices. All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered as provided in Section 21 of the Credit
Agreement and shall be deemed to have been given at the times specified in said
Section.

6.02 No Waiver. No failure on the part of any Secured Party to exercise, and no
course of dealing with respect to, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by any Secured Party of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

6.03 Amendments, Etc. The terms of this Agreement may be waived, amended or
modified only in accordance with the Credit Agreement and pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Obligor or Obligors with respect to which such waiver, amendment or modification
is to apply. Any such amendment or waiver shall be binding upon the Secured
Parties and each holder of any of the Secured Obligations and each Obligor.

6.04 Expenses. The Obligors jointly and severally agree to reimburse each of the
Secured Parties for all costs and expenses incurred by them (including the
reasonable fees and expenses of legal counsel) in connection with (i) any
Default or Event of Default and any enforcement or collection proceeding
resulting therefrom, including all manner of participation in or other
involvement with (w) performance by the Collateral Agent of any obligations of
the Obligors in respect of the Tranche B Collateral that the Obligors have
failed or refused to perform, (x) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Tranche B Collateral, and for the care of the Tranche B
Collateral and defending or asserting rights and claims of the Collateral Agent
in respect thereof, by litigation or otherwise, including expenses of insurance,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 6.04, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3. In addition, the Obligors jointly and severally agree to pay to the
Collateral Agent reasonable compensation and fees for services rendered by the
Collateral Agent upon and after the commencement of any bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings to which any
Obligor is party, and all such fees and compensation shall be Secured
Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3.

6.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Obligor and the
Secured Parties, provided that no Obligor shall assign or transfer its rights or
obligations hereunder without the prior written consent of the Collateral Agent
(granted with the authorization of the Lenders as specified in Section 14 of the
Credit Agreement).

 

SECURITY AGREEMENT

- 16 -



--------------------------------------------------------------------------------

6.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

6.07 Governing Law; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THE CREDIT AGREEMENT, THIS
AGREEMENT OR THE OTHER TRANCHE A COLLATERAL DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THE CREDIT AGREEMENT, THIS AGREEMENT AND THE OTHER TRANCHE
A COLLATERAL DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS CLAUSE (b).

6.08 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

6.09 Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

6.10 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

6.11 Additional Obligors. As contemplated in Section 5(y) of the Credit
Agreement, a new Subsidiary of the Borrower formed or acquired by the Borrower
after the date hereof may become a “Guarantor” under the Credit Agreement and an
“Obligor” under this Agreement by executing and delivering to the Collateral
Agent a written instrument as provided in said Section 5(y). Accordingly, upon
the execution and delivery of any such written instrument by any such
Subsidiary, such new Subsidiary shall automatically and immediately, and without
any further action on the part of any Person, become an “Obligor” for all
purposes of this Agreement, and each of the Annexes hereto shall be supplemented
in the manner specified in such written instrument.

6.12 The Collateral Agent. The Collateral Agent shall be subject to such
directions as may be given it by the Agent from time to time as required or
permitted by the Credit Agreement. Except as directed by the Agent and as
required by the Credit Agreement or the Tranche B Collateral Documents, the
Collateral Agent shall not be obligated (i) to act upon directions purported to
be delivered to it by any other Person, (ii) to foreclose upon or otherwise
enforce any Lien on the Tranche B Collateral, or (iii) to take any other action
whatsoever with regard to any or all of the Tranche B Collateral Documents or
the Tranche B Collateral.

 

SECURITY AGREEMENT

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

WINCUP HOLDINGS, INC. By   /s/ Michael T. Kennedy   Name: Michael T. Kennedy  

Title: President and CEO

 

RADNOR CHEMICAL CORPORATION By   /s/ R. Radcliffe Hastings   Name: R. Radcliffe
Hastings   Title: Executive Vice President

 

STYROCHEM U.S., LTD. By: STYROCHEM GP, L.L.C., its general partner By: RADNOR
CHEMICAL CORPORATION, its sole member By   /s/ R. Radcliffe Hastings   Name: R.
Radcliffe Hastings   Title: Executive Vice President

 

RADNOR HOLDINGS CORPORATION By   /s/ Michael T. Kennedy   Name: Michael T.
Kennedy   Title: President and CEO

 

RADNOR DELAWARE II, INC. By   /s/ R. Radcliffe Hastings   Name: R. Radcliffe
Hastings   Title: Executive Vice President

 

STYROCHEM DELAWARE, INC. By   /s/ R. Radcliffe Hastings   Name: R. Radcliffe
Hastings   Title: Executive Vice President

 

[Signature Page to Tranche B Security Agreement]



--------------------------------------------------------------------------------

WINCUP TEXAS, LTD. By: WINCUP GP, L.L.C., its general partner By: WINCUP
HOLDINGS, INC., its sole member By   /s/ Michael T. Kennedy   Name: Michael T.
Kennedy   Title: President and CEO

 

STYROCHEM GP, L.L.C. By: RADNOR CHEMICAL CORPORATION, its sole member By   /s/
R. Radcliffe Hastings   Name: R. Radcliffe Hastings   Title: Executive Vice
President

 

STYROCHEM LP, L.L.C. By: RADNOR CHEMICAL CORPORATION, its sole member By   /s/
R. Radcliffe Hastings   Name: R. Radcliffe Hastings   Title: Executive Vice
President

 

WINCUP GP, L.L.C. By: WINCUP HOLDINGS, INC., its sole member By   /s/ Michael T.
Kennedy   Name: Michael T. Kennedy   Title: President and CEO

 

WINCUP LP, L.L.C. By: WINCUP HOLDINGS, INC., its sole member By   /s/ Michael T.
Kennedy   Name: Michael T. Kennedy   Title: President and CEO

 

[Signature Page to Tranche B Security Agreement]



--------------------------------------------------------------------------------

TENNENBAUM CAPITAL PARTNERS, LLC, as Collateral Agent By   /s/ José E. Feliciano
  Name: José E. Feliciano   Title: Partner

 

[Signature Page to Tranche B Security Agreement]



--------------------------------------------------------------------------------

 

[ANNEXES OMITTED]

 

 

 

 